SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q / A QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2010 Commission File Number 000-32629 OREGON GOLD, INC. (Exact name of registrant as specified in charter) Oregon 98-0408707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) A9 ZhongShenHua Yuan, CaiTian Nan Lu, Shenzhen, China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 888-257-4193 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No ¨ Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 9, 2010 the Company had outstanding 19,900,100 shares of its common stock, par value $0.001. 1 TABLE OF CONTENTS ITEM NUMBER AND CAPTION PAGE PART I ITEM 1.Financial Statements Balance Sheets - September 30, 2010 (Unaudited) and December 31, 2009 3 Unaudited Statements of Operations - Three and Nine Months Ended September 30, 2010 and2009and the period from inception (February 18, 2003) through September 30, 2010 4 Unaudited Statements of Cash Flows - Nine Months Ended September 30, 2010 and 2009 and the period from inception (February 18, 2003) to September 30, 2010 5 Notes to Unaudited Financial Statements 6 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3.Quantitative and Qualitative Disclosures About Market Risks 16 ITEM 4.Controls and Procedures 16 PART II ITEM 1.Legal Proceedings 17 ITEM 1A.Risk Factors 17 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3.Defaults Upon Senior Securities 17 ITEM 4.Submission of Matters to a Vote of Security Holders 17 ITEM 5.Other Information 17 ITEM 6.Exhibits 18 Signatures 19 EXPLANATORY NOTE: The Company is amending this report to restate its financial statements to reflect a write-off of the Company’s mining claims and associated accumulated depletion.The Company recently discovered that it did not renew its mining claims as of September 1, 2010 due to a clerical filing error by the Company, and forfeited all claims. 2 PART I ITEM 1. FINANCIAL STATEMENTS Oregon Gold, Inc. (A Development Stage Company) Balance Sheets As of September 30, 2010 and December 31, 2009 September 30, December 31, (Unaudited) (Restated) ASSETS Cash $ - $ - Accounts receivable, net - 58 Total Current Assets - 58 Acquisition and development costs - Accumulated depletion - ) Total property and equipment, net - TOTAL ASSETS $ - $ LIABILITIES AND STOCKHOLDERS’ EQUITY ( DEFICIT) Current Liabilities Accounts payable $ $ Accounts payable-related party Notes payable (including convertible notes) Total current liabilities Long-term liabilities Convertible notes payable - parent and related companies - - Total liabilities Stockholders' Equity (Deficit) Common Stock - $0.001 par value; 100,000,000 shares authorized, 19,900,100 and 10,000,100 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ - $ See accompanying notes to financial statements 3 Oregon Gold, Inc. (A Development Stage Company) Statements of Operations For the 3 and 9 months ended September 30, 2010 and 2009 and the period from February 18, 2003 through September 30, 2010 (Unaudited) (Restated) Three Months Ended Sept 30, Three Months Ended Sept 30, Nine Months Ended Sept 30, Nine Months Ended Sept 30, From inception, February 18, 2003 through Sept 30, 2010 Revenue $
